IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 42150

STATE OF IDAHO,                                  )     2014 Unpublished Opinion No. 787
                                                 )
       Plaintiff-Respondent,                     )     Filed: October 30, 2014
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
JUSTIN A. RIBAUDO,                               )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Jefferson County. Hon. Alan C. Stephens, District Judge.

       Judgment of conviction and concurrent unified sentences of four years, with a
       minimum period of confinement of two years, and three years, with a minimum
       period of confinement of one and one-half years, for two counts of aggravated
       assault, affirmed.

       Bartholick Law, PLLC, Sean P. Bartholick, Rexburg, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; GRATTON, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Justin A. Ribaudo pled guilty to two counts of aggravated assault. I.C. §§ 18-901(b) and
18-905(b). The district court sentenced Ribaudo to a unified term of four years, with a minimum
period of confinement of two years, and a concurrent unified term of three years, with a
minimum period of confinement of one and one-half years. Ribaudo appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.



                                                1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Ribaudo’s judgment of conviction and sentences are affirmed.




                                                   2